 

Case 1:19-mc-00110-SES Document 1 Filed 02/21/19 Page 1of1

AO 106 (Rev. 04/10) Application for a Search Warrant

 

 

Ede gee
é 5 be Mae Sty fa
UNITED STATES DISTRICT COURT HARRISBURG, PA
for the FEB g I 2015 .
Middle District of Pennsylvania oo

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

IN THE MATTER OF THE SEARCH OF THE
CELLULAR TELEPHONE, MODEL: BLACK APPLE
IPHONE X; 123 WALNUT ST. HARRISBURG PA 17101

APPLICATION FOR A SEARCH WARRANT

Case No. \Q - Ave, ~\WO "

Nee Some See Se Se” Sere

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

SEE ATTACHMENT 'A'

 

located in the Middle District of Pennsylvania , there is now. concealed (identify the
person or describe the property to be seized): ,

SEE ATTACHMENT 'B'

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
Wf evidence of a crime;
of contraband, fruits of crime, or other items illegally possessed;
a property designed for use, intended for use, or used in committing a crime;

C1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description

21 U.S.C. § 841 Possession with the intent to distribute a controlled substance
18 U.S.C. § 922(g) Felon in Possession
18 U.S.C § 924(e)

The application is based on these facts:

|, Chad Sines, Special Agent, with the Bureau of Alcohol, Tobacco, Firearms, and Explosives (the "ATF"), being
duly sworn, depose and state:

Continued on the attached sheet.

fT Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

LA tr S+

Applicant’s signature

CHAD T. SINES., SPECIAL AGENT

Printed name and title

 

 

 

Sworn to before me and signed in my presence.

Date: od, | OM Cee hee O—

Judge’s signature

 

 

 

City and state: HARRISBURG, PENNSYLVANIA SUSAN SCHWAB, U.S. CHIEF MAGISTRATE JUDGE

Printed name and title
